Christianson, J‘.
This is an action to recover damages for personal injuries sustained by' thé plaintiff at the station of the’Chicago, Milwaukee & St. Paul Railway Company in Fairmount, Richland county, in this state. ' The injuries were sustained1 on the evening of’January-31, 1920, and were occasioned by one of the passenger coaches on a south-bound passenger train operated by the defendant colliding with a sled Which was standing on the station platform at Fairmount, causing said sled to be’ thrown against the plaintiff.1 The plaintiff, at the time of the injury, was, and for a long time prior thereto had been engaged in the bus, baggage, and transfer business at Fairmount, N. D. And as so engaged he met daily all the passenger trains arriving at and departing from the said Chicago, Milwaukee & St. Paul Railway Company;s station at said place. About 9 o’clock on the evening in question, and’ at a time when a passenger train of the defendant was due and expected to come into said town from the north and stop at the station for the purpose of letting off and taking on passengers and unloading arid loading baggage and expressage, the plaintiff was upon said depot platform. There was a sled to which a team of horses were hitched on the platform. This rig had been driven onto the platform by one Schafer, wjho was then an employee of the American Express Company. Schafer and his said rig-were on the platform for the purpose of delivering express matter to or. receiving the same from the express and baggage coach of *888said passenger train, which train was then expected to arrive, and which collided with said sled. There was also on the sled at the time some baggage which had been taken from the regular baggage truck of the defendant, which baggage it was the duty of the defendant to deliver into the baggage coach of said passenger train. After the accident this baggage was delivered by the railroad employees into said baggage coach from the sled. On the night of the accident there was a snowstorm and there were some snowdrifts on the depot platform. The accident occurred at the north end of the station.
The evidence shows that the railroad track runs north and south, and that the depot is situated on the east side of the track. The depot platform is about 24 feet long. There is a bay window about 15 feet long which projects about 3 feet from the wall. There is a distance of about 13 feet from the bay window to the edge of the platform. There are two waiting rooms. The ladies’ waiting room is the northerly room in the depot. The men’s waiting room is south of the office, and the freight room is immediately south of that. A few minutes before the train came in, plaintiff drove his bus to its accustomed place, a point about 25 or 30 feet south of the depot. He left his bus and went into the ladies’ waiting room. At that time there was no team or sled on the platform. He remained in the waiting room a little while, until he heard the train coming; he then stepped outside the door, and was returning to his bus at the south end of the platform when he was struck by the sled. The railway company furnished its employees at the depot with a truck operated by hand with which to transfer baggage from the baggage room in the depot to the baggage car and from the baggage car back to the baggage room in the depot. When there was snow on the depot platfrom, it w.'as difficult, if not impossible, to operate this truck; and on such occasions Schafer would put the baggage on his sled and transfer it from the baggage room to the baggage car and vice versa. As already stated, on the evening of the accident Schafer had put the baggage on his sled; it was on the sled at the time the accident occurred; and, after the accident, the employees of the defendant took the baggage from the sled and put it into the baggage car. Schafer testified that he merely hauled the baggage for the accommodation of the boys in the depot. He further testified that ordinarily his sled would not be placed where it was that evening, and that the only reason he placed it there was because a man carrying the mail had left his sled and team on the platform so that the passage was obstructed.
*889At the close of all the evidence the court directed a verdict in favor of the defendant for a dismissal of the action, and plaintiff has appealed from the judgment. The controlling question on this appeal, therefore, is whether the court erred in directing a verdict.
It is contended by the defendant that under the evidence in this case: (i) The plaintiff was a licensee merely, upon the particular portion of the premises where the accident occurred; and “that the defendant owed him no duty except to refrain from wilfully and wantonly injuring him.” (2) That the defendant was in no manner liable for the acts of Schafer. (3) That the accident was caused by the action of the mail man, Miller, in stopping his team upon the platform and obstructing Schafer’s passage, and that this act was the proximate cause of the injury. (4) That no áctionable negligence on the part of the defendant has been established. These contentions will be considered in the order stated:
1. We are unable to agree with the contention advanced that the plaintiff was restricted, and that the implied invitation of the defendant extended only, to the particular portion of the grounds where his bus was situated, and that the plaintiff, at the time and place where he was injured, was a licensee only. The plaintiff was engaged in transporting passengers, and their luggage, to and from the station where the accident occurred. In performing such service he would 'assist passengers with their hand luggage, and in general perform such service as is ordinarily performed by persons engaged in similar service. Not only is the nature of such service generally known, but the evidence in this case shows the kind of service the plaintiff had been performing for passengers which he transported to and from the station. In our opinion the service performed was for the mutual benefit of the carrier and the plaintiff, and the carrier owed the plaintiff the duty of using reasonable care for his safety while he was on the carrier’s premises. 4 R. C. L. pp. 1051, 1052, § 502; 22 R. C. T. pp. 919, 920, §§ 165 — 166; 3 Thompson, Commentaries on the L,aw of Negligence (2d ed.) §§ 2685, 2686. We are also satisfied that the implied invitation under which plaintiff was acting extended to the place where he sustained his injuries. In other words, we are of the opinion that the plaintiff had a right, as an invitee of the defendant, to be where he was at the time the accident occurred.
(2 — 4). It is the duty of the railway company to keep its station plat*890form reasonably clear and free from obstacles by which passengers and others invited to transact business are liable to be injured. 4 Elliott on Railroads (2d ed.) § 1590; Mangum v. N. C. R. Co., 145 N. C. 152, 58 S. E. 913, 13 L. R. A. (N. S.) 589, 122 Am. St. Rep. 437. This duty makes it incumbent upon “the management of railroads to see to it that the platforms at the stations are unobstructed by trucks, baggage, or otherwise within a safe distance from the side of a train “coming into or leaving the station.” C. & A. R. R. Co. v. Gore, 105 Ill. App. 16; Irvin v. Missouri Pac. R. Co., 81 Kan. 649, 106 Pac. 1063, 26 L. R. A. (N. S.) 739. At the time the accident occurred Schafer was performing certain work which the defendant carrier was required to perform, namely, the handling of baggage. And he was utilizing the sled and team for that purpose. Not only so, hut Schafer had, on prior occasions, repeatedly performed this service when weather conditions were the same as they were on the night the accident occurred, and had utilized the same outfit in performing it. And while we deem the question a close one, we are not prepared to say that, as a matter of law, there was no actionable negligence on the part of the defendant. Nor are we prepared, to say, as a matter of law, that some cause other, than the negligence of the defendant’s servants was the efficient or proximate cause of the injuries sustained by the plaintiff. See Irvin v. Missouri Pac. Ry. Co., 81 Kan. 649, 106 Pac. 1063, 26 L. R. A. (N. S.) 739; Mangum v. North Carolina R. Co., 145 N. C. 152, 58 S. E. 913, 13 L. R. A. (N. S.) 589, 122 Am. St. Rep. 437.
Ordinarily, the questions of negligence and proximate cause are questions of fact for the jury. 29 Cyc. 627, 639. They become questions of law only when the evidence is such that different minds cannot reasonably draw different conclusions, either as to the facts pr the dedüctions to be drawn from the facts. McGregor v. Great Northern Ry. Co., 31 N. D. 471, 154 N. W. 261, Ann. Cas. 1917E, 141. And, in our opinion, the questions of negligence and proximate cause were, under the evidence in this case, questions of fact for the jury, and the trial court should not have directed a verdict in favor of the defendant.
Reversed and remanded for a new trial.
Bronson, Bírdzell, and Robinson, JJ., concur.